DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 4-14 are pending.
Claim 3 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 03/03/2022, with respect to Claims 1, 4 an d 14, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 12/07/2021) of claims 1-14 has been withdrawn.

Response to Amendment
The amendments to the claims filed on March 03, 2022 have been entered. Claims 1, 2 and 4-14 are pending. With regard to claims 3-4, 6, 10, 12 and 13, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed. Independent claims 1, 4 and 14 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cavity filter comprising: an RF signal connector spaced apart, by a predetermined distance, from an outer member having an electrode pad on a surface thereof; and a terminal portion configured to electrically connect the electrode pad and the RF signal, wherein a part of the terminal portion, positioned between the electrode pad and the RF signal connector, is elastically deformable, wherein the terminal portion comprises: a first terminal which is in contact with the electrode pad, and elastically deformable by an assembly force provided by an assembler; and a second terminal connected to the first terminal, fixed so as not to be moved in the terminal insertion port, and having a lower end portion soldered and fixed to the RF signal connector, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cavity filter comprising: an RF signal connector spaced apart, by a predetermined distance, from an outer member having an electrode pad; and a terminal portion configured to electrically connect the electrode pad and the RF signal connector, wherein a part of the terminal, positioned between the electrode pad and the RF signal connector, is elastically deformable, wherein the terminal portion comprises: a first terminal which is in contact with the electrode pad, and moved in the terminal insertion port by an assembly force provided by an assembler; and a second terminal connected to the first terminal, elastically deformable by the assembly force provided from the first terminal, and soldered and fixed to the RF signal connector, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connecting structure comprising: an RF signal connector spaced apart, by a predetermined distance, from an outer member having an electrode pad provided on a surface thereof; and a terminal portion configured to electrically connect the electrode pad of the outer member and the RF signal connector, wherein a part of the terminal portion, positioned between the electrode pad and the RF signal connector, is elastically deformable, wherein the terminal portion comprises a single body which is bent and connected to the RF signal connector provided on one side right under the terminal insertion port, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831